o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-125819-09 cc ita b04 number info release date uil the honorable mike johanns united_states senator railway street suite c102 scottsbluff ne attention ----------------- dear senator johanns i am responding to your letter dated date on behalf of your constituent ---- -------------------------------- a local cpa advised ----------------- and her husband that they did not qualify for the refundable tax_credit for a first-time_homebuyer of a principal_residence because they owned a mobile home that appears to have been their principal_residence expressing concern regarding apparent inconsistencies in the definition of first-time_homebuyer under different provisions of federal_law ----------------- asked whether a change in the definition of first-time_homebuyer could retroactively qualify her and her husband for the first-time_homebuyer credit she also said the administration of the first-time_homebuyer credit lacks oversight asserting that some taxpayers have claimed the credit prior to closing a first-time_homebuyer can receive a refundable tax_credit upon the purchase of a principal_residence sec_36 of the internal_revenue_code the code contracting to purchase a principal_residence does not constitute a purchase under sec_36 of the code rather a taxpayer qualifies for the credit only upon completing the purchase of the principal_residence sec_36 and c of the code for purposes of the first-time_homebuyer credit the term principal_residence has the same meaning as when used in sec_121 of the code sec_36 of the code under sec_121 of the code a principal_residence may be a house a houseboat a house trailer a mobile home a cooperative apartment or a condominium sec_1_121-1 of the income_tax regulations and page of publication selling your home enclosed neither ----------------- nor her husband will qualify for the first-time_homebuyer credit if either used their mobile home as a principal_residence within the three-year period conex-125819-09 ending on the date of the purchase of a principal_residence ----------------- also said that some taxpayers are claiming the credit prior to closing to claim the first-time_homebuyer credit taxpayers must complete form_5405 first-time_homebuyer credit enclosed which specifically requires taxpayers to enter the acquisition_date of the home and other relevant information we may require taxpayers who claim the first- time homebuyer credit to substantiate that they completed the purchase of their home before claiming the credit if we determine that a taxpayer has improperly claimed the first-time_homebuyer credit we will adjust their tax_liability and charge interest we will also impose penalties in appropriate cases i hope this information is helpful if you have any questions please contact me or ------- ------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosures
